DETAILED ACTION
This non-final office action is in response to claims 1-16 filed on 11/03/2022 for examination. Claims 1-16 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction Election/Amendments
Applicant’s election without traverse of claims 1-16 in the reply filed 11/03/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2020 and 11/03/2021 have been considered by the examiner. 

Specification
The disclosure is objected to because of the following informality: [0066] recites “associated with the block has 204” in line 5. Examiner suggests amending to, e.g., “associated with the block hash 204”. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 470.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 16 is objected to because of the following informalities: Claim 16 recites “wherein the hash of the value points to the decoupled pre-image.; and […]” in lines 3-4. Examiner suggests amending to “wherein the hash of the value points to the decoupled pre-image. Appropriate correction is required.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venable et al. (US20200320204; Hereinafter “Venable”).
Regarding claim 1, Venable teaches a computer-implemented method (abstract), the method comprising: 
storing a value and a hash of the value in a ledger associated with a blockchain network (Fig. 2-4 and [0025-026] – Value 310_2 is stored on blockchain ledger, and hash 306_2 of value 310_2 is stored on blockchain ledger; [0045-047] and [0052] – hashes 306 are taken of stored a data values 310); 
constructing a block hash from the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304 is constructed from hash 306_2, which is constructed from value 310_2. Root hash 304/410 is stored in and used to confirm blockchain block integrity <i.e., is block hash>; see also: [0045-047] and [0052] – hashes 306 are taken of data values 310 to produce the hashes of the value; [0053-054] – root hash/parent hashes in the tree are constructed based on child hashes); 
validating a transaction by identifying that the hash of the value matches the hash of the value from a previous transaction ([0087] and [0024-026] – hashes previously stored on the blockchain <i.e., in previous transactions> are validated by calculating a hash of a value and ensuring it matches the previous hash value. E.g., validated using root hash 304/410); and 
maintaining integrity of the block hash ([0025] and [0017] – block hash integrity maintained).  

Regarding claim 2, Venable teaches the method of claim 1, further comprising: redacting the value, wherein redacting the value includes setting bits associated with the value to zero ([0056] – values stored in the blockchain are redacted by zeroing them; [0100] – data is redacted from the blockchain).  

Regarding claim 3, Venable teaches the method of claim 2, wherein redacting the value further includes maintaining the hash of the value and the block hash ([0087] and [0100] – hashes previously stored on the blockchain are validated by calculating a hash of a value and ensuring it matches the previous hash value; with [0024-026] and [0017] – the blockchain values can be redacted, but the hashes of the values and block hash are maintained and valid).  

Regarding claim 4, Venable teaches the method of claim 3, wherein redacting the value further comprises: replacing the value with the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2 <i.e., vs traditional blockchain, the hashes 306 of values 310 replace values 310 as preserved values, preserving integrity of the root hash when redacting and subsequently validating, see, e.g., [0017], [0100]>); and maintaining a decoupled pre-image of the value (Fig. 2-4 and [0024-026] – blockchain comprises blocks 203 <i.e., pre-images> which maintain the value. Blocks 203 are decoupled from the hash chain hash values that are used to validate the blocks 202 chain. When revoking values as in, e.g., [0017] or [0100] the block 203 <i.e., pre-image> is maintained, but the values may be overwritten).  

Regarding claim 5, Venable teaches the method of claim 4, wherein the hash of the value points to the decoupled pre-image (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2. Value 310_2 is stored in the block 203 <i.e., decoupled pre-image> which is pointed to <i.e., a hash directed to> by hash 306_2).  

Regarding claim 6, Venable teaches the method of claim 1, further comprising: maintaining the validated transaction without the value ([0087] and [0100] – hashes previously stored on the blockchain are validated by calculating a hash of a value and ensuring it matches the previous hash value; with [0024-026] and [0017] – the blockchain values can be redacted, but the hashes of the values and block hash are maintained and valid <i.e., without the value>).  

Regarding claim 7, Venable teaches the method of claim 1, further comprising: receiving the value ([0024-026] and [0052] – personal information values are received and stored on the blockchain); identifying that the value is associated with user data ([0044] and [0052] – values may be identified as personal data with specific permissions. The value may be, e.g., a social security number); and generating the hash of the value ([0024-026] and [0052] – a hash is generated of the value).

Regarding claim 8, Venable teaches a system, the system comprising: a memory; and a processor in communication with the memory ([0110-0112] – system implemented on computer comprising memory and processors), the processor being configured to perform operations comprising: 
storing a value and a hash of the value in a ledger associated with a blockchain network (Fig. 2-4 and [0025-026] – Value 310_2 is stored on blockchain ledger, and hash 306_2 of value 310_2 is stored on blockchain ledger; [0045-047] and [0052] – hashes 306 are taken of stored a data values 310); 
constructing a block hash from the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304 is constructed from hash 306_2, which is constructed from value 310_2. Root hash 304/410 is stored in and used to confirm blockchain block integrity <i.e., is block hash>; see also: [0045-047] and [0052] – hashes 306 are taken of data values 310 to produce the hashes of the value; [0053-054] – root hash/parent hashes in the tree are constructed based on child hashes); 
validating a transaction by identifying that the hash of the value matches the hash of the value from a previous transaction ([0087] and [0024-026] – hashes previously stored on the blockchain <i.e., in previous transactions> are validated by calculating a hash of a value and ensuring it matches the previous hash value. E.g., validated using root hash 304/410); and 
maintaining integrity of the block hash ([0025] and [0017] – block hash integrity maintained).  

Regarding claim 9, Venable teaches the system of claim 8, wherein the operations further comprise: redacting the value, wherein redacting the value includes setting bits associated with the value to zero ([0056] – values stored in the blockchain are redacted by zeroing them; [0100] – data is redacted from the blockchain).  

Regarding claim 10, Venable teaches the system of claim 9, wherein redacting the value further includes maintaining the hash of the value and the block hash ([0087] and [0100] – hashes previously stored on the blockchain are validated by calculating a hash of a value and ensuring it matches the previous hash value; with [0024-026] and [0017] – the blockchain values can be redacted, but the hashes of the values and block hash are maintained and valid).  

Regarding claim 11, Venable teaches the system of claim 10, wherein redacting the value further comprises: replacing the value with the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2 <i.e., vs traditional blockchain, the hashes 306 of values 310 replace values 310 as preserved values, preserving integrity of the root hash when redacting and subsequently validating, see, e.g., [0017], [0100]>); and maintaining a decoupled pre-image of the value (Fig. 2-4 and [0024-026] – blockchain comprises blocks 203 <i.e., pre-images> which maintain the value. Blocks 203 are decoupled from the hash chain hash values that are used to validate the blocks 202 chain. When revoking values as in, e.g., [0017] or [0100] the block 203 <i.e., pre-image> is maintained, but the values may be overwritten).  

Regarding claim 12, Venable teaches the system of claim 11, wherein the hash of the value points to the decoupled pre-image (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2. Value 310_2 is stored in the block 203 <i.e., decoupled pre-image> which is pointed to <i.e., a hash directed to/identified by> by hash 306_2).  

Regarding claim 13, Venable teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function ([0110-0112] – system implemented on computer comprising memory and processors), the function comprising: 
storing a value and a hash of the value in a ledger associated with a blockchain network (Fig. 2-4 and [0025-026] – Value 310_2 is stored on blockchain ledger, and hash 306_2 of value 310_2 is stored on blockchain ledger; [0045-047] and [0052] – hashes 306 are taken of stored a data values 310); 
constructing a block hash from the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304 is constructed from hash 306_2, which is constructed from value 310_2. Root hash 304/410 is stored in and used to confirm blockchain block integrity <i.e., is block hash>; see also: [0045-047] and [0052] – hashes 306 are taken of data values 310 to produce the hashes of the value; [0053-054] – root hash/parent hashes in the tree are constructed based on child hashes); 
validating a transaction by identifying that the hash of the value matches the hash of the value from a previous transaction ([0087] and [0024-026] – hashes previously stored on the blockchain <i.e., in previous transactions> are validated by calculating a hash of a value and ensuring it matches the previous hash value. E.g., validated using root hash 304/410); and 
maintaining integrity of the block hash ([0025] and [0017] – block hash integrity maintained).  

Regarding claim 14, Venable teaches the computer program product of claim 13, wherein the functions further comprise: redacting the value, wherein redacting the value includes setting bits associated with the value to zero ([0056] – values stored in the blockchain are redacted by zeroing them; [0100] – data is redacted from the blockchain).  

Regarding claim 15, Venable teaches the computer program product of claim 14, wherein redacting the value further includes maintaining the hash of the value and the block hash ([0087] and [0100] – hashes previously stored on the blockchain are validated by calculating a hash of a value and ensuring it matches the previous hash value; with [0024-026] and [0017] – the blockchain values can be redacted, but the hashes of the values and block hash are maintained and valid).  

Regarding claim 16, Venable teaches the computer program product of claim 15, wherein redacting the transaction further comprises: replacing the value with the hash of the value (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2 <i.e., vs traditional blockchain, the hashes 306 of values 310 replace values 310 as preserved values, preserving integrity of the root hash when redacting and subsequently validating, see, e.g., [0017], [0100]>), wherein the hash of the value points to the decoupled pre-image (Fig. 2-4 and [0024-026] – root hash 304 is stored in hash tree 210_2. Root hash 304/410 is constructed from hash 306_2, which is constructed from value 310_2. Value 310_2 is stored in the block 203 <i.e., decoupled pre-image> which is pointed to <i.e., a hash directed to/identified by> by hash 306_2); and maintaining a decoupled pre-image of the value (Fig. 2-4 and [0024-026] – blockchain comprises blocks 203 <i.e., pre-images> which maintain the value. Blocks 203 are decoupled from the hash chain hash values that are used to validate the blocks 202 chain. When revoking values as in, e.g., [0017] or [0100] the block 203 <i.e., pre-image> is maintained, but the values may be overwritten).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schuler et al. (US20200127812) teaches a system for storing data onto a blockchain, wherein pointers are hashes of a value. See, e.g., abstract, [0118-127].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        

/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491